Citation Nr: 0817792	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  05 35 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of a head 
injury to include hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1953 to May 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a March 2005 rating decision of 
Department of Veterans Affairs (VA) Special Processing Unit 
of the Regional Office (RO) in Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The only service record in evidence in this case is the 
veteran's May 1955 separation examination, which reflects no 
pertinent abnormalities. All other service medical records 
are missing and may have been destroyed in a fire that 
occurred in July 1973 at the National Personnel Records 
Center (NPRC) in St. Louis, Missouri.  In a January 2005 
letter, the veteran was informed of the missing service 
records and instructed to submit a completed NA Form 13055, 
Request for Information Needed to Reconstruct Medical Data 
form.  The veteran complied with the request and reported 
that he was treated for head injury with residuals from 
August 1953 to September 1953 when he was in Company B, 32nd 
Med Tank Battalion at the base hospital in Ft. Knox, 
Kentucky. 

An attempt was made by the RO in February 2005 to request 
medical records, Surgeon General's Office Extracts (SGOs), 
and Sick/Morning Reports using the veteran's unit listed on 
his completed NA Form 13055 for treatment in Ft. Knox, 
Kentucky from August 1, 1953 to September 30, 1953.  As 
indicated by the response from NPRC, the investigation was 
unsuccessful. 

The veteran has since advised VA that he was not in Company 
"B" but in "Company D."  Thus, the Board finds that 
another attempt should be made to request any Sick/Morning 
Reports for "Company D" for treatment in Ft. Knox, Kentucky 
from August 1, 1953 to September 30, 1953.  Additionally, 
reasonable efforts should be undertaken to locate any records 
associated with the veteran's claimed head trauma treatment 
in Ft. Knox, Kentucky in August and September 1953.  In this 
regard, an additional search for any SGOS and clinical 
records should be made.

The Board notes that in a case in which a veteran's service 
records are unavailable through no fault of his own, there is 
a heightened obligation for VA to assist him in the 
development of his claim.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  This heightened duty includes obligation to 
search for alternative medical records.  See Moore v. 
Derwinski, 1 Vet. App. 401 (1991).

The Board notes that evidence which verifies the veteran's 
claimed in-service head trauma residuals will not be 
sufficient to substantiate his claim based on the current 
record of evidence. This is especially true given the more 
than fifty year lapse in time between his separation from 
service his claim.  In such case, the Board finds that a VA 
examination should be provided which requests a medical nexus 
opinion.  

Accordingly, the case is REMANDED for the following action:

1. NPRC should be contacted and requested 
to investigate Sick/Morning Reports from 
August 1, 1953 to September 30, 1953 for 
remarks pertaining to medical treatment 
of the veteran using the unit information 
provided by the veteran in October 2005, 
"Company D, 32nd Med. Tank Battalion."  
All efforts to obtain such records should 
be documented.  Requests must continue 
until it is determined that the records 
sought do not exist or that further 
efforts to obtain those records would be 
futile.

2. Any SGOs and clinical records 
pertaining to treatment of the veteran 
from the Base Hospital at Fort Knox, 
Kentucky for the period from August 1, 
1953 to September 30, 1953 should be 
obtained and associated with the claims 
file. All efforts to obtain such records 
should be documented.  Requests must 
continue until it is determined that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.

3.  The veteran should be afforded the 
appropriate VA examination to determine 
the existence and etiology of any head 
trauma residuals, including hearing loss 
and tinnitus.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the veteran suffers from head trauma 
residuals (including hearing loss and 
tinnitus); and if so, whether they are 
related to the veteran's active duty 
service.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



